SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

518
CAF 13-00003
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF TERRANCE MACK,
PETITIONER-APPELLANT,

                     V                                              ORDER

KAYLA GRIFFIN, RESPONDENT-RESPONDENT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR PETITIONER-APPELLANT.

SHIRLEY A. GORMAN, BROCKPORT, FOR RESPONDENT-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Joseph
G. Nesser, J.), entered December 13, 2012 in a proceeding pursuant to
Family Court Act article 6. The order denied the petition for
visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court